Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed 2/22/21 has been entered. Claims 1 and 3-8 are pending in the application. Claim 2 has been canceled. Claims 7-9 are new. Applicant’s amendments to claims 2 and 5 have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/24/20. However, in light of the amendments to the Claims, there are new grounds for rejection under 35 U.S.C. 112(b) and 35 U.S.C. 112(d).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claims 1, 3, and 4 recite the limitations “… or less” and “amount of 0… mass %.” The terms “or less” and “amount of 0” are indefinite in that it is unclear as to how a particle diameter may be 0 µm or be present in an amount of 0 mass %, as instantly claimed. For purposes of examination, the claims will be understood under Broadest Reasonable Interpretation. Claims 5 and 6, dependent upon claim 1, claim 7, dependent upon claim 3, and claim 8, dependent upon claim 4, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim. 	Claims 6-8 recite the limitation “… or less.” The term “or less” is indefinite in that it is unclear as to how a particle diameter may be 0 µm, as instantly claimed. For purposes of examination, the claims will be understood under Broadest Reasonable Interpretation. 	Claims 6-8 recite the limitation “wherein the polyvinyl alcohol contains the particles… in an amount more than 0 to 25 mass %” while the independent claims upon which these claims rely recite “wherein the polyvinyl alcohol contains particles… in an amount of 0 to 25 mass %.” It is unclear as to how an amount of particles can simultaneously be “more than 0 to 25 mass %” and “in an amount of 0 to 25 mass %,” (i.e., in non-overlapping ranges). Furthermore, the limitation of “more than 0 to 25 mass %” is indefinite in that it is unclear as to the amount claimed in a range which has no upper bounds. For purposes of examination, the claims will be understood under Broadest Reasonable Interpretation.
	Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claims 6-8 recite the limitation “wherein the polyvinyl alcohol contains the particles… in an amount more than 0 to 25 mass %” while the independent claims upon which these claims rely recite “wherein the polyvinyl alcohol contains particles… in an amount of 0 to 25 mass %.” Inasmuch as the range claimed in depending claims 6-8 does not overlap with the range claimed in the independent claims upon which claims 6-8 rely, claims 6-8 are improper for failing to further limit the subject matter upon which the claims depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. (US 2008/0293884- cited above). 
 	With respect to independent claim 1, Tanimoto discloses an additive for cement containing a polyvinyl alcohol having a saponification value of 75 to 85 mol % and a viscosity-average polymerization degree of 2,800 to 4,500 (Abstract, [0022], and [0055]).
	Regarding claim 1, Tanimoto discloses wherein the polyvinyl alcohol constitutes particle diameters of 2 to 500 µm ([0054]). 
	The Examiner notes that Tanimoto also expressly discloses the particles have a mean particle size.  Thus, Tanimoto discloses particles of differing diameters at differing amounts of mass % in the cement mixture.
	Although silent concerning the polyvinyl alcohol additive having the particle diameters and mass % as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for polyvinyl alcohol additive diameters and mass % as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Furthermore, since the claim recites the phrases “or less” (which encompass zero) and “an amount of 0… mass %,” the mere disclosure of cement in Tanimoto would suggest the claim.
 	With respect to independent claim 3, Tanimoto discloses a cement composition containing an additive for cement in an amount of 5-20% bwoc (Abstract, [0022], [0055], and [0056]).
	Although Tanimoto fails to expressly disclose the recited range (0.01-30%), it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the additive in the amount as claimed because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further, Tanimoto discloses an additive for cement containing a polyvinyl alcohol having a saponification value of 75 to 85 mol % and a viscosity-average polymerization degree of 2,800 to 4,500 (Abstract, [0022], and [0055]).
	Regarding the recited claim limitations, Tanimoto discloses wherein the polyvinyl alcohol constitutes particle diameters of 2 to 500 µm ([0054]). 
	The Examiner notes that Tanimoto also expressly discloses the particles have a mean particle size.  Thus, Tanimoto discloses particles of differing diameters at differing amounts of mass % in the cement mixture.
	Although silent concerning the polyvinyl alcohol additive having the particle diameters and mass % as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for polyvinyl alcohol additive diameters and mass % as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Furthermore, since the claim recites the phrases “or less” (which encompass zero) and “an amount of 0… mass %,” the mere disclosure of cement in Tanimoto would suggest the claim.

	With respect to independent claim 4, Tanimoto discloses a cement slurry containing an additive for cement in an amount of 5-20% bwoc (Abstract, [0022], [0055], and [0056]).
	Although Tanimoto fails to expressly disclose the recited range (0.01-30%), it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the additive in the amount as claimed because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further, Tanimoto discloses an additive for cement containing a polyvinyl alcohol having a saponification value of 75 to 85 mol % and a viscosity-average polymerization degree of 2,800 to 4,500 (Abstract, [0022], and [0055]).
	Regarding the recited claim limitations, Tanimoto discloses wherein the polyvinyl alcohol constitutes particle diameters of 2 to 500 µm ([0054]). 
	The Examiner notes that Tanimoto also expressly discloses the particles have a mean particle size.  Thus, Tanimoto discloses particles of differing diameters at differing amounts of mass % in the cement mixture.
	Although silent concerning the polyvinyl alcohol additive having the particle diameters and mass % as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for polyvinyl alcohol additive diameters and mass % as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Furthermore, since the claim recites the phrases “or less” (which encompass zero) and “an amount of 0… mass %,” the mere disclosure of cement in Tanimoto would suggest the claim.
 	With respect to depending claim 5, Tanimoto discloses wherein the viscosity-average polymerization degree is 2,800 to 3,800 (Abstract, [0022], and [0055]).
 	With respect to depending claims 6-8, Tanimoto discloses wherein the polyvinyl alcohol constitutes particle diameters of 2 to 500 µm ([0054]). Although silent to wherein the polyvinyl alcohol additive has the particle diameters as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for polyvinyl alcohol additive diameters as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Furthermore, since the claim recites the limitations of wherein the noted ranges comprises “or less” and “or less” would encompass 0%, the mere disclosure of cement in Tanimoto would suggest the claim.
Response to Arguments
	Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. 	Applicant argues that “the claimed range of the particles, therefore, has beneficial unexpected results” whereas “Tanimoto does not appear to recognize the size distribution of the particles as being a result effective variable.” The Examiner finds this argument unpersuasive. Firstly, Tanimoto does indeed disclose a range of possible particle sizes, as well as a preferred range (“from 1 to 1000 Mm, preferably from 2 to 500 µm” [0054]) and thereby wherein there exists a criticality to the particle size. Furthermore, the preferred range disclosed by Tanimoto almost entirely overlaps with that which is claimed, thereby anticipating the claimed limitation directly. Secondly, as noted above, the language of the claim actually recites wherein the noted ranges comprises “or less” and “0… mass %;” since “or less” and “0… mass %” would encompass 0%, i.e. none, the mere disclosure of cement (i.e., cement absent any disclosure of particles) in Tanimoto would suggest the claim.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674